Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, there is no antecedent basis for “the central axis of the elliptic cylinder”, “the that of the threaded through-hole I”, “the upper and surface of the elliptic cylinder”, “the central axis of the cylindrical groove”, “the that of the threaded through-hole II”, and there is no antecedent basis for the assembly to support the “after assembly”.  Also in claim 1, lines 5-6, it is unclear how a surface is “formed a cylindrical groove”; and in lines 6-7 the “cylindrical groove (22) matching with the boss of elliptic cylinder shape” is unclear because a cylinder would not match with a elliptic cylinder since they each have a different shape in cross-section.  In claim 2, there is no antecedent basis for “the maximum opening position”, and “the diameter of the threaded through-hole I”.  In claim 3, the truncated cone shapes contradict the cylindrical shapes introduced in claim 1 and, it is not clear how the 


Allowable Subject Matter
Claims 1-4 appear would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a lock nut with a first nut having an elliptic cylinder shaped boss including a cut-out on its end surface; and a second nut having a cylindrical “groove” (disclosed as a counter sink) at one end receiving the boss with a clearance fit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677